Filed 8/28/13 In re Jonathan C. CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                DIVISION THREE


In re JONATHAN C., a Person Coming
Under the Juvenile Court Law.


THE PEOPLE,
                                                                       G048085
     Plaintiff and Respondent,
                                                                       (Super. Ct. No. DL042786)
               v.
                                                                       OPINION
JONATHAN C.,

     Defendant and Appellant.



                    Appeal from a judgment of the Superior Court of Orange County, Cheryl L.
Leininger, Judge. Affirmed.
                    Marilee Marshall, under appointment by the Court of Appeal, for
Defendant and Appellant.
                    No appearance for Plaintiff and Respondent.
              The court found minor Jonathan C. possessed marijuana for sale (Health &
Saf. Code, § 11359). The court declared minor to be a ward of the court and placed him
on supervised probation.
              We appointed counsel to represent minor on appeal. Appointed counsel
filed a brief pursuant to People v. Wende (1979) 25 Cal.3d 436 (Wende) and Anders v.
California (1967) 386 U.S. 738 [87 S.Ct. 1396, 18 L.Ed.2d 493] (Anders) setting forth
the facts of the case, suggesting only the sufficiency of the evidence to support the
judgment a ground for the appeal, and requesting that we independently review the entire
record.
              On June 28, 2013, this court provided minor with 30 days to file written
argument on his own behalf. That period of time has passed, and we have received no
communication from minor.
              The evidence at the jurisdictional hearing reflects that after 18-year-old
James C., who had previously bought marijuana from minor asked to purchase more,
minor asked James to hold his marijuana because he feared he would be searched at
school. James agreed and minor gave him a quantity of marijuana stating he was going
to sell some of it to Max G.; James agreed to pass on some marijuana to Max.
              Later, Orange County Deputy Sheriff, Brian Gunsolley detained James.
James admitted he possessed marijuana. Upon being taken to the principal’s office,
James told Gunsolley the bulk of the marijuana belonged to minor, that he had seen
minor sell marijuana, and that minor had asked him to deliver part of the marijuana to
someone else. Thereafter Gunsolley talked to Max who had a canister with small pieces
of useable marijuana. Max testified he expected to receive marijuana from minor, but he
had not yet received it nor had he gotten his money back.
              We have examined the entire record and reviewed counsel’s Wende/Anders
brief. We are satisfied the record supports the judgment and that minor’s appellate
counsel has fully complied with her responsibilities and that no arguable issue exists. By

                                             2
virtue of counsel’s compliance with the Wende/Anders procedure and our review of the
record, minor has received adequate and effective appellate review of the judgment
entered against him in this case. (Smith v. Robbins (2000) 528 U.S. 259, 278 [120 S.Ct.
746, 145 L.Ed.2d 756]; People v. Kelly (2006) 40 Cal.4th 106, 123–124.)

                                    DISPOSITION


             The judgment is affirmed.




                                               RYLAARSDAM, ACTING P. J.

WE CONCUR:



MOORE, J.



ARONSON, J.




                                           3